Title: James Madison to Robert Walsh, 15 July 1831
From: Madison, James
To: Walsh, Robert


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 July 15. 1831
                            
                        
                        
                        Your letter of was duly recd. Finding that I did not possess the means of complying with its request, I
                            communicated it to Mr. Scott at Richmond who married the daughter of Bishop Madison, and was a Student at Wm. &
                            Mary whilst he was President. Mr. Scott happening to be absent at the time, I have but just recd. his answer. He says that
                            he will be under the necessity of consulting documents &c not at hand before he can give the information desired
                            on some of the points; but that as soon as obtained he will lose no time in forwarding it to me; and I will lose none in
                            hastening it to you. The Bishop tho’ often supposed to be my father, was in the relation of second cousin only; and our
                            careers in life, rarely brought us together, with the exception of a year or two, whilst I resided in Williamsburg as a
                            member of the Executive Council. He was truly an excellent man in all the features of his character Be pleased to accept
                            my friendly salutations
                        
                        
                            
                                James Madison
                            
                        
                    